      Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


KAREN GALLAGHER,                                §
                                                §
                  Plaintiff,                    §                SA-20-CV-00072-FB
                                                §
vs.                                             §
                                                §
GEORGE E LUCAS JR,                              §
                                                §
                  Defendant.                    §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Defendant’s Motion to Dismiss for Failure to

State a Claim for Gross Negligence [#26]. All pretrial matters in this case have been referred to

the undersigned for disposition pursuant to Western District of Texas Local Rule CV-72 and

Appendix C [#5], and the undersigned has authority to enter a recommendation as to Defendants’

Motion for Summary Judgment pursuant to 28 U.S.C. § 636(b)(1)(B).

       On September 22, 2020, Defendant filed a motion to dismiss. The Court reviewed the

motion and determined that Defendant’s arguments were more properly raised in a motion for

summary judgment, not a motion to dismiss. As such, the undersigned converted Defendant’s

motion to dismiss into a motion for summary judgment under Rule 12(d) and allowed additional

time for the parties to supplement their briefing and submit evidence [#35]. Plaintiff filed

Supplemental Briefing [#40]; Defendant did not.

       In reviewing Defendant’s motion, the undersigned has therefore considered Plaintiff’s

Response [#29], Defendant’s Reply [#34], and Plaintiff’s Supplemental Briefing [#40]. Having

considered the written filings before the undersigned, the record in this case, and the governing


                                               1
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 2 of 11




law, the undersigned will recommend that Defendant’s motion for summary judgment on

Plaintiff’s gross negligence claim [#26] be DENIED.

                                          I. Background

       This lawsuit arises out of a motor-vehicle accident occurring on November 26, 2018 on

Interstate 10 (“I-10”) in Seguin, Texas. (Am. Compl. [#17] at ¶ 5.) Plaintiff Karen Gallagher

a/k/a Karen Schmitz filed this lawsuit on January 17, 2020 against Defendant George E. Lucas,

Jr., alleging various theories of negligence related to the accident. According to the Amended

Complaint before the Court, Plaintiff was a passenger in a vehicle struck by Defendant’s vehicle

and suffered severe and permanent bodily injuries from the collision Plaintiff alleges that

Defendant was travelling “at a high rate of speed while racing another driver” and “violently”

collided with the vehicle in which Plaintiff was a passenger. (Id.) Defendant now moves for

summary judgment on Plaintiff’s gross negligence claim, arguing that Plaintiff fails to state this

cause of action as recognized under Texas law. (Def. Motion [#26] at 2.)

                                   II. Summary Judgment Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

       The party moving for summary judgment bears the initial burden of “informing the

district court of the basis for its motion, and identifying those portions of [the record] which it



                                                 2
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 3 of 11




believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at

323. Once the movant carries its burden, the burden shifts to the nonmoving party to establish

the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th

Cir. 1995).   The non-movant must respond to the motion by setting forth particular facts

indicating that there is a genuine issue for trial. Miss. River Basin Alliance v. Westphal, 230 F.3d

170, 174 (5th Cir. 2000).      The parties may satisfy their respective burdens by tendering

depositions, affidavits, and other competent evidence. Topalian v. Ehrman, 954 F.2d 1125, 1131

(5th Cir. 1992). The Court will view the summary judgment evidence in the light most favorable

to the non-movant. Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993). “After the non-movant

has been given the opportunity to raise a genuine factual issue, if no reasonable juror could find

for the non-movant, summary judgment will be granted.” Westphal, 230 F.3d at 174.

                                III. Summary Judgment Record

       Construing the evidence most favorably to the non-movant Plaintiff, the summary

judgment record establishes the following.

       It is undisputed that on November 26, 2018 at approximately 2:55pm, Plaintiff was a

front seat passenger in a 2015 Lexus LS 460 being operated by her husband and traveling in the

westbound left lane on I-10 in Sequin, Texas. (Am. Compl. [#17] at ¶ 5; Def. Answer [#23] at ¶

5.) Defendant was driving a 2014 Chevrolet 1500 pickup truck westbound on I-10 and struck

Plaintiff’s vehicle from the rear. (Am. Comp. [#17] at ¶ 5; Def. Motion to Dismiss [#26] at 1.)

       That same day, an officer from the Texas Department of Public Safety investigated the

collision. In the report, the officer concluded that, as other vehicles on I-10 were slowing down




                                                 3
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 4 of 11




due to traffic congestion, Defendant was traveling “at a high rate of speed,” and he “could not

stop in time to prevent” the collision. (DPS Report [#29-1] at 2.)

        On September 10, 2020, Denver Headings-Cantu, witness to the collision, testified in a

deposition. (Cantu Dep. [#29-2].) Ms. Cantu testified that she saw Defendant’s vehicle and a

black SUV driving aggressively on I-10, weaving through and tailgating other vehicles. (Id. at

11.) She said that the two vehicles were traveling very close to each other “as if they were trying

to get in front of one another.” (Id. at 14.) Ms. Cantu testified that she was driving 83 m.p.h.

and because Defendant’s vehicle and the black SUV were going much faster than her vehicle,

she estimated they were traveling at 100 m.p.h. (Id.) She said that Defendant’s vehicle and the

black SUV did not pass her car “nicely” but that “it was a jerk and like gas to the floor type of

situation.” (Id. at 15.)

        On June 24, 2020, Dr. Eric Moody, an accident reconstruction expert, issued a report on

this collision. (Dr. Moody Report [#29-3].) Dr. Moody inspected Defendant’s vehicle on May

1, 2020 and conducted a scene investigation on May 13, 2020. (Id. at 3.) He reviewed the Bosch

Crash Data Retrieval (CDR report) generated with the Airbag Control Module (ACM) data

downloaded from Plaintiff’s vehicle.       (Id.)       Dr. Moody reported that Plaintiff’s vehicle

decelerated from 74.6 m.p.h. to 36 m.p.h. 4.9 seconds prior to being struck by Defendant’s

vehicle. (Id. at 6.) He reported that this was “moderate braking.” (Id.) As a result of the crash,

the post-impact speed of Plaintiff’s vehicle was 52 to 53 m.p.h.              (Id.)   Dr. Moody’s

reconstruction, using the principal of Conservation of Linear Momentum, indicated that

Defendant’s vehicle was likely traveling at a speed of 68 m.p.h. when it struck Plaintiff’s

vehicle. (Id.) Dr. Moody reported that Plaintiff vehicle’s brake time “should have provided

[Defendant] ample time to detect, perceive, and react to the slowing vehicles ahead. The fact



                                                   4
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 5 of 11




that [Defendant’s] vehicle struck the rear of [Plaintiff’s] vehicle while still traveling at [] 68

m.p.h. indicates that [Defendant] had decelerated little, if any, prior to impacting the rear of

[Plaintiff’s] vehicle.” (Id.) Dr. Moody also reported that the driver of Plaintiff’s vehicle did not

cause or contribute to the collision in any way. (Id. at 7.)

       On October 23, 2020, Moe Sanchez, a truck driver who witnessed the collision, testified

in a deposition. (Sanchez Dep. [#40-1].) Mr. Sanchez testified that he was traveling between 70

and 75 m.p.h. when Defendant passed him on the right and nearly “clipped [Sanchez’s] front

bumper” at what Mr. Sanchez estimated was over 100 m.p.h. (Id. at 10.) He testified that

Defendant and another SUV were bobbing and weaving in and out of traffic. (Id.)

                                            IV. Analysis

       The evidence in the record generates material issues of fact that preclude granting

Defendant’s motion for summary judgment on Plaintiff’s gross negligence claim. Plaintiff

alleges that Defendant was grossly negligent in the operation of his vehicle before and during the

collision of his vehicle into Plaintiff’s vehicle on November 26, 2018. (Am. Compl. [#17] at ¶

5.) Defendant contends that Plaintiff cannot establish her claim of gross negligence against

Defendant as a matter of law. The undersigned disagrees.

       Texas law governs this diversity action. R & L Inv. Prop., L.L.C. v. Hamm, 715 F.3d

145, 148–49 (5th Cir. 2013). Under Texas law, a plaintiff is entitled to punitive damages upon a

showing of gross negligence. Hansen v. Johns-Manville Prod. Corp., 734 F.2d 1036, 1040 (5th

Cir. 1984). To prevail on his claim of gross negligence against Defendant, Plaintiff must prove

both an objective and subjective component of her claim: (1) that viewed objectively from the

standpoint of Defendant at the time of the events underlying this suit, the act or omission of

Defendant involved an extreme degree of risk, considering the probability and magnitude of the



                                                  5
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 6 of 11




potential harm to others; and (2) that Defendant had actual, subjective awareness of the risk

involved, but nevertheless proceeded with conscious indifference to the rights, safety, or welfare

of others. See Tex. Civ. Prac. & Rem. Code § 41.001(11); U–Haul Int’l, Inc. v. Waldrip, 380

S.W.3d 118, 137 (Tex. 2012).

       Under the objective component, “extreme risk” is not a remote possibility or even a high

probability of minor harm, but rather the likelihood of the plaintiff’s serious injury. U–Haul

Int’l, 380 S.W.3d at 137 (citations omitted). The objective prong (the degree of risk) is viewed

from the time of the accident, not in hindsight. See N. Am. Van Lines, Inc. v. Emmons, 50

S.W.3d 103, 128 (Tex. App.—Beaumont 2001, no pet.).

       As to the subjective component, an act or omission that is merely thoughtless, careless, or

not inordinately risky cannot be grossly negligent. Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 22

(Tex. 1994), superseded by statute on other grounds as stated in U-Haul Int’l, 380 S.W.3d 118.

Only if the defendant’s act or omission is unjustifiable and likely to cause serious harm can it be

grossly negligent, i.e., the situation must be “highly dangerous.” Id.; Wal–Mart Stores, Inc. v.

Alexander, 868 S.W.2d 322, 326 (Tex. 1993).          Thus, a party cannot be liable for gross

negligence when it actually and subjectively believes that circumstances pose no risk to the

injured party, even if he or she is wrong. U–Haul Int’l, 380 S.W.3d at 141 (citation omitted). A

defendant’s subjective mental state can be proven by direct or circumstantial evidence. Moriel,

879 S.W.2d at 23.

       Plaintiff must prove these elements by clear and convincing evidence.             Diamond

Shamrock Ref. Co., L.P. v. Hall, 168 S.W.3d 164, 166 (Tex. 2005). The “clear and convincing”

burden “means the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.” Tex. Civ.



                                                6
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 7 of 11




Prac. & Rem. Code § 41.001(2). This is a high burden, as “punitive damages are proper only in

the most exceptional cases.” Moriel, 879 S.W.2d at 18.

       Defendant contends that there is no evidence in the record of any objectively extreme

degree of risk or of Defendant’s subjective awareness of such risk, such as evidence of drinking,

drug abuse, perception of pedestrians in the area, or driving on the sidewalk. (Def. Motion [#26]

at 4–5, 8–9.) Plaintiff responds that Defendant was traveling at a high rate of speed, estimated

100 m.p.h., weaving in and out of traffic, and cutting off other vehicles including an 18-wheeler

leading up to and at the time of the accident, and this posed an extreme degree of risk to which

Defendant was consciously indifferent. (Pl. Response [#29] at 2–3, 9–10.)

       “Texas courts have repeatedly made clear that whether a driver is operating a car or truck,

acts that support a finding of ordinary negligence, such as a party’s failure to obey traffic laws,

will not support a finding of gross negligence.” Phillips v. Super Servs. Holdings, LLC, 189 F.

Supp. 3d 640, 656 (S.D. Tex. 2016) (collecting cases). There must be some additional act giving

rise to an “extreme degree of risk” to harm. U–Haul Int’l, 380 S.W.3d at 137. Texas courts have

found evidence of excessive speed to support a finding of gross negligence when taken together

with other circumstances such as failure to keep control, mechanical defects, known traffic

hazards, driving in a residential or heavily populated area, and poor visibility. See Brown v.

Powell, 508 S.W.2d 691, 692 (Tex. App.—Houston [14th Dist.]), writ ref’d n.r.e., 515 S.W.2d

901 (Tex. 1974) (citing McPhearson v. Sullivan, 463 S.W.2d 174 (Tex. 1971); Harbin v. Seale,

461 S.W.2d 591 (Tex. 1970); Fancher v. Caldwell, 314 S.W.2d 820 (1958)).

       Defendant relies on Medina v. Zuniga, 593 S.W.3d 238 (Tex. 2019) for his argument that

his conduct prior to and during the collision does not meet the high bar required to prove gross

negligence. In Medina, the defendant driver was driving out of the parking lot of his high school



                                                7
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 8 of 11




and into the public street. Id. at 242. The defendant accelerated rapidly through the parking lot,

reaching 24 m.p.h., which the reconstructionist testified meant he must have pressed the

accelerator almost to the floor. Id. The defendant decreased his speed to 19 m.p.h. as he

approached the turn to the public street, where he did not stop, only looked left, and started to

exit. Id. He struck the plaintiff who was walking across the exit driveway from the defendant’s

right. Id. A jury found the defendant grossly negligent, and the Fourth Court of Appeals

affirmed. Id. at 241. But the Texas Supreme Court reversed the jury verdict, finding there was

not sufficient evidence to support a finding against the driver on the objective component of

gross negligence. The Supreme Court held that this was a “garden-variety” car accident where

the plaintiff failed to drive at a safe speed and failed to look both ways before exiting a parking

lot. Id. at 250. The Supreme Court noted that there were few pedestrians present in the parking

lot at the time of the accident and that there was no posted speed or stop sign. Id. at 249. While

the Supreme Court noted that the driver’s behavior was clearly irresponsible and negligent, it did

not involve the requisite “extreme risk.” Id. at 250.

       Judges in this Court and sister districts have held that, for a plaintiff’s gross negligence

claim to survive a defendant driver’s motion for summary judgment, the driver’s actions must be

considerably more extreme than failing to obey traffic laws, often involving multiple conscious

acts or omissions. See e.g., Fernandez v. Transport Designs, Inc., No. SA-16-CA-022-OLG,

2017 WL 1294556, *4 (W. D. Tex. Feb. 28, 2017); Perez Librado v. M.S. Carriers, Inc., No.

Civ.A.3:02-CV-2095-D, 2004 WL 1490304, *3 (N.D. Tex. June 30, 2004). In Perez Librado,

the defendant driver of an 18-wheeler collided with the plaintiffs after running a stop sign while

driving at 56 to 58 m.p.h. and looking at a road map instead of the road. 2004 WL 1490304, at

*1. Expert testimony found that the defendant had 14 to 20 seconds during which he could have



                                                 8
       Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 9 of 11




responded to several visual cues that indicated the approaching intersection. Id. The Court

denied defendant’s motion for partial summary judgment on gross negligence, findings that there

was sufficient evidence to avoid summary judgment. Id. at *6. In Fernandez, the defendant

driver, in heavy traffic, rear-ended the plaintiff’s vehicle because he did not maintain proper look

out prior to the accident, failed to apply his breaks to avoid the collision, and failed to maintain

an appropriate distance. 2017 WL 1294556, at *4. The Court denied defendant’s motion for

summary judgment on the plaintiff’s gross negligence claim, finding that the defendant’s

multiple conscious acts or omissions were genuine issues of material fact as to whether the

defendant’s conduct rose to the level of gross negligence that can only be resolved by a jury. Id.

       The evidence here stands in contrast to the evidence deemed insufficient in Medina.

Defendant did not only fail to drive at a safe speed, there is evidence he reached speeds as high

as 100 m.p.h. on a well-trafficked highway, weaving in and out of traffic, and tailgating other

cars, including 18-wheelers. Defendant’s acts go beyond merely failing to obey traffic laws, he

committed multiple conscious acts of extreme conduct, more similar to the situations in Perez

Librado and Fernandez.

       Driving at extremely high speeds on highways can lead to fatalities and serious injuries,

especially in traffic, and thus a jury could conclude the objective component was satisfied.

There is also sufficient evidence to allow a jury to conclude that Defendant had subjective, actual

awareness of the risk but was consciously indifferent to the risk. Ms. Cantu and Mr. Sanchez

testified that Defendant was driving around 100 m.p.h. and weaving in and out of cars on a

highly trafficked highway. Dr. Moody reported that Defendant’s vehicle was likely traveling at

68 m.p.h. when it struck Plaintiff’s vehicle and that the Plaintiff’s vehicle’s brake time should

have provided Defendant ample time to detect and react to the slowing vehicles ahead. An



                                                 9
      Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 10 of 11




officer from the Texas Department of Public Safety also concluded that Defendant was traveling

at a high rate of speed and could not stop in time as the cars on the highway were slowing due to

traffic congestion. Given the foregoing, material issues of fact preclude awarding summary

judgment to Defendant on Plaintiff’s claim of gross negligence.

                             VI. Conclusion and Recommendation

       Having considered Defendant’s motion, the response and reply thereto, the evidence

before the Court, and governing law, the undersigned recommends that the Motion for Summary

Judgment on Plaintiff’s Claim for Gross Negligence [#26] filed by Defendant George E. Lucas

Jr., be DENIED.

             VII. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to



                                                 10
      Case 5:20-cv-00072-FB-ESC Document 42 Filed 12/16/20 Page 11 of 11




file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 16th day of December, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                              11
